Title: To Thomas Jefferson from Philip Reed, 15 October 1806
From: Reed, Philip
To: Jefferson, Thomas


                        
                            Sir
                            
                            Annapolis 15th. October 1806
                        
                        The public papers having announced the death of Mr. Purviance, Collector of the port of Baltimore, I have
                            taken the liberty to solicit you for that office. I did not know of the death of Mr. Purviance until I came to this place
                            on monday last, since which time I have been detained here in the transaction of the public business, and must necessarily
                            be so for some days to come, else I should have waited on you personally. I now beg leave to refer you, Sir, to letter I
                            had the honor to address to you last november was a year, which I presume is on your files—It is not for me in this place
                            to speak of my pretinsions to the confidence of the Executive authority of my Country, This I must leave for others to do
                            Several of whom I mentioned in the letter within alluded to.
                        My being reduced to hobble on a crutch hinders me from making use of those active exertions for the support
                            of my family which I could else have sustained—I most cheerfully submit my standing to any examination—I have the Honor to
                            be with the most perfect consideration and respect 
                  your Mo. Obdt Huml. Servant
                        
                            Phil Reed
                            
                        
                    